Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt and consideration of claim amendments filed on December 8, 2021 is acknowledged. Claims 10, 17-23 and 31-34 are currently pending. Applicant’s arguments have been found persuasive in regards to the 112(a) rejection for bipolar disorder. The claimed amendments have overcome the 112(a) rejection in regards to all other disorders. In regards to the Double Patenting rejection, MPEP 804 I B1 states that: 
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
	Currently, the provisional nonstatutory double patenting rejection is the only rejection remaining in this application, which has the earliest effective U.S. filing date. Thus, the Double Patenting rejection is hereby withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 was filed after the mailing date of the Non-Final rejection on 09/09/2021.  The submission is in 
            Claims 10, 17-23 and 31-34 are now in condition for allowance.

II.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626